Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
2.	Restriction is required under 35 U.S.C. 121 and 372.
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
4.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13 and 21-24, drawn to “a rubber composition” (claims 1-13); “a finished or semi-finished article” (claim 21); “a tire tread” (claim 22); and “tire or semi-finished product” (claims 23-24). 

Group II, claims 14-20, drawn to “a process for preparing a composition”.
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  While there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature.  The technical features which are common to Groups I and II, such as, “a rubber composition based on at least one diene elastomer, a reinforcing filler predominantly comprising a filler covered at least partially by silica and a crosslinking system, wherein the dispersion of the filler in the elastomeric matrix has a particular Z score and the composition is devoid of agent for coupling the filler with the elastomer”, are taught by Sevignon et al. (WO 2013/087657; utilizing US 9,751,992 as its English equivalent).  It is noted that WO 2013/087657 is used for date purposes only, and all column, line numbers listed below refer to its English equivalent, namely, US 9,751,992, since WO 2013/087657 is in French.  Sevignon et al. teach that these technical features are common and conventional.  In particular, Sevignon et al. teach a rubber composition based on at least one diene elastomer, a reinforcing filler comprising a carbon black, such as a carbon black partially or completely covered with silica, a crosslinking system, the dispersion of the filler in the elastomeric matrix having a Z score of greater than or equal to 70 (Col. l0, lines 39-45, and see also abstract).  Since Sevignon et al. teach that carbon black may be the only filler present (see, for example, Col. 10, lines 39-45), it meets the claimed limitation “predominantly” which according to present claim 10 include presence of only filler in the composition.  Moreover, Sevignon et al. teach the addition of coupling agent as an optional ingredient but not required (see, for example, Col. 13, lines 53-60) (which meets the claimed limitation “wherein the composition is devoid of agent for coupling the filler with the elastomer).  Accordingly, since the technical features fail to define a contribution over Sevignon et al., they fail to constitute a special technical feature and hence there is a lack of unity between the cited claims.
6.	During a telephone conversation with Mr. Steven Hurles on October 17, 2022, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13 and 21-24 (rubber composition, finished or semi-finished article, tire tread, and tire or semi-finished product).  Affirmation of this election must be made by applicants in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
7.	The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
8.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting I
9.	Claims 1-13 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8 and 10-12 of U.S. Patent No. 10,059,833 (referred to as “the patent”) in view of Sevignon et al. (WO 2013/087657; utilizing US 9,751992 as its English equivalent).  
It is noted that WO 2013/087657 is used for date purposes only, and all column, line numbers listed below refer to its English equivalent, namely, US 9,751,992, since WO 2013/087657 is in French.  
	The claims of the patent and the present application are directed to a rubber composition, finished or semi-finished article (product) comprising the same, and a tire tread comprising the same (Compare claims 1 and 11-12 of the patent with claims 1 and 21-23 of the present application), wherein the composition is based on at least one diene elastomer, a reinforcing filler comprising carbon black, and a crosslinking system (Compare claims 1-3 of the present application with claim 1 of the patent).  The claims of the patent also recite that the dispersion of carbon black (filler) in a mixture containing the elastomer has a Z score of greater than or equal to 80 which is encompassed by the presently claimed Z score of greater than or equal to 70. The claims of the patent do not recite the presence of coupling agent (see, for example, claim 1 of the patent), thereby meeting the presently claimed limitation “the composition is devoid of agent for coupling the filler with the elastomer”.  Moreover, the claims of the patent recite that the reinforcing filler is used in an amount of 30-150 phr which overlaps with the presently claimed amount of 35-75 phr.  Additionally, the claims of the patent recite that the diene elastomer is selected from polybutadienes, natural rubber, butadiene copolymers, isoprene copolymers and blends of these copolymers. 
	However, the claims of the patent do not specifically mention that the carbon black (filler) is covered at least partially by silica and its particular amount as required by the claims of the present application.  Nevertheless, Sevignon et al. disclose the use of 20-80 phr of carbon black partially or completely covered with silica as fillers in a rubber composition for tire tread (Col. l0, lines 39-67, and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art employ carbon black partially or completely covered with silica taught by Sevignon et al. as the fillers in the rubber composition of the patent, with a reasonable expectation of successfully using the same for tire treads. 
	As to present claim 13: The claims of the patent do not recite the presence of plasticizing agent as required by present claim 13.  However, Sevignon et al. disclose adding 2-25 phr of plasticizing oil to provide plasticizing properties to the rubber composition for tire treads (Col. 2. lines 1-16 and lines 62-65).  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the plasticizing oil taught by Sevignon et al. in the rubber composition of the patent, with a reasonable expectation of successfully providing the same with desired plasticizing properties suitable for tire treads. 
	As to present claims 6 and 7: The claims of the patent do not specify blending their filler with silica or other carbon black as required by claims 6 and 7.  However, Sevignon et al. disclose blending carbon black covered partially or completely with silica with other fillers including carbon black and silica for the purposes of preparing a rubber composition for tire treads (Col. 1, lines 10-20 and Col. 9, line 45-Col. 10, line 67).  Thus, it would have been obvious to one of ordinary skill in the art to blend the carbon black covered partially or completely with silica with other fillers including carbon black and silica taught by Sevignon et al., with a reasonable expectation of successfully obtaining rubber composition for tire treads.
	As to present claim 24: The claims of the patent do not specify their tire is intended to equip vehicles carrying heavy loads and running at sustained speed.  However, Sevignon et al. teach it is known to use tire for carrying heavy loads and running at sustained speed (Col. 1, lines 10-25).  Thus, it would have been obvious to one of ordinary skill in the art to employ the tire tread recited in the claims of the patent for any known purpose, such as the presently claimed intention to equip vehicles carrying heavy loads and running at sustained speed, as suggested by Sevignon et al. 
Double Patenting II
10.	Claims 1-13 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20-21, 23, and 29-30 of co-pending US Application no. 17/629,601 (hereinafter referred to as “US Appl. ‘601”; corresponding to US PG PUB 2022/0282070) in view of Sevignon et al. (WO 2013/087657; utilizing US 9,751992 as its English equivalent).  
It is noted that WO 2013/087657 is used for date purposes only, and all column, line numbers listed below refer to its English equivalent, namely, US 9,751,992, since WO 2013/087657 is in French.  
The claims of the US Appl. ‘601 and the present application are directed to rubber composition and tires comprising the same (Compare claims 16 and 29 of the US Appl. ‘601 with claims 1 and 23 of the present application), wherein the rubber composition comprises at least one elastomeric matrix comprising at least one diene elastomer, at least one reinforcing filler predominantly comprising carbon black (filler), and at least one vulcanization (crosslinking) system (Compare claims 1-3 of the present application with claim 16 of US Appl. ‘601).  The claim of US Appl. ‘601 also recites that the Z score for dispersion of the at least one reinforcing filler in the elastomeric matrix of greater than nor equal to 85 which is encompassed by the presently claimed Z score of greater than or equal to 70.  The claims of the US Appl. ‘601 do not recite the presence of coupling agent (see, for example, claim 16 of the patent), thereby meeting the presently claimed limitation “the composition is devoid of agent for coupling the filler with the elastomer”.  The claims of the US Appl. ’601 further recite the presence of plasticizing resin in an amount of 0.5-20 phr which overlaps with the presently claimed less than 15 phr of plasticizing agents (Compare claim 23 of US Appl. ‘601 with claim 13 of the present application).  Moreover, the claims of the US Appl. ‘601 recite that the content of the reinforcing inorganic filler is less than or equal to 50 phr (which overlaps with the presently claimed amount of 35-75 phr).  Lastly, the claim of the US Appl. ‘601 recite the blend of silica with the carbon black filler. 
However, the claims of the US Appl. ’601 do not specifically mention that the carbon black (filler) is covered at least partially by silica and its particular amount as required by the claims of the present application.  Nevertheless, Sevignon et al. disclose the use of 20-80 phr of carbon black partially or completely covered with silica as fillers in a rubber composition for tire tread (Col. l0, lines 39-67, and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art employ carbon black partially or completely covered with silica taught by Sevignon et al. as the fillers in the rubber composition of the US Appl. ‘601, with a reasonable expectation of successfully using the same for tires.
As to present claim 6: The claims of US Appl. ‘601 do not specify blending their filler with other carbon black as required by claim 6.  However, Sevignon et al. disclose blending carbon black covered partially or completely with silica with other fillers including carbon black and silica for the purposes of preparing a rubber composition for tire treads (Col. 1, lines 10-20 and Col. 9, line 45-Col. 10, line 67).  Thus, it would have been obvious to one of ordinary skill in the art to blend the carbon black covered partially or completely with silica with other fillers including carbon black and silica taught by Sevignon et al., with a reasonable expectation of successfully obtaining rubber composition for tires.
As to present claims 11 and 12: The claim of US Appl. ‘601 does not specify the diene elastomer as including those recited in present claims 11 and 12, i.e., natural rubber.  However, Sevignon et al. disclose the use of natural rubber as one of the diene elastomers for the purposes of preparing a rubber composition for tire treads (Col. 1, lines 10-30 and Col. 6, lines 3-Col. 8, line 45).  Thus, it would have been obvious to one of ordinary skill in the art to employ the natural rubber taught by Sevignon et al. as diene elastomer in the claims of US Appl. ‘601, with a reasonable expectation of successfully preparing a rubber composition for tires.
	As to present claims 21-22 and 24: The claims of US Appl. ‘601 do not specify using particular tire applications including finished or semi-finished article, tire tread, or tire intended to equip vehicles carrying heavy loads and running at sustained speed as required by present claims 21-22 and 24.  However, Sevignon et al. teach it is known to use tires, tire treads, and finished or semi-finished articles for carrying heavy loads and running at sustained speed (Col. 1, lines 10-25 and Col. 16, lines 45-55).  Thus, it would have been obvious to one of ordinary skill in the art to employ the tires recited in the claims of the US Appl. ‘601 for any known purposes, such as the presently claimed intention to equip vehicles carrying heavy loads and running at sustained speed, tire treads, and finished or semi-finished articles, as suggested by Sevignon et al.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
11.	Claims 2, 8 and 21-24 are objected to because of the following informalities:  
	As to Claim 2: The applicants are advised to replace the phrase “being chosen from” in claim 2 with the new phrase “selected from the group the group consisting of” to be consistent with Markush group language set forth in MPEP section 2173.05 (h).  
	As to Claim 8: The applicants are advised to add the term “and” before the claimed phrase “the content of carbon black or of silica varying from 1 to 35 phr”. 
	As to Claim 21: The applicants are advised to replace “a composition according to Claim 1” recited in claim 21 with the new phrase “the composition according to Claim 1” (Emphasis added). 
	As to Claim 22: The applicants are advised to replace “a composition according to Claim 1” recited in claim 21 with the new phrase “the composition according to Claim 1” (Emphasis added).
	As to Claim 23: The applicants are advised to replace “The tire or semi-finished product” in claim 23 with “A tire or semi-finished product” (Emphasis added). 
	As to Claim 24: The applicants are advised to replace the claimed phrase “The tire according to Claim 23, intended to equip vehicles” with the new phrase “The tire or semi-finished product according to Claim 23, wherein the tire or semi-finished product is intended to equip vehicles”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 1-13 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: It recites, among other things, “the dispersion of the filler in the elastomeric matrix” (Emphasis added).  The phrases “the dispersion” or “the elastomeric matrix” recited in claim 1 lack antecedent basis since there are no earlier recitations of these phrases.  Thus, it is not clear what they are referring to.  It is especially unclear whether “the elastomeric matrix” is referring to at least one diene elastomer or something new/additional. 
	As to Claims 2 and 13: These cited claims recite terms of preference (“especially” or “preferably”), followed by narrower ranges and/or limitations.  By virtue of using these terms, these claims raise indefiniteness as to whether the scope of these claims is properly limited to the narrower ranges and/or limitations or the broader ranges and/or limitations.  It is not clear if these claims require the limitations following these terms “especially” (claim 2) and “preferably” (claim 13).  A broad range or limitation together with a narrow range that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claims do not clearly set forth metes and bounds of the patent protection desired.  See MPEP section 2173.05(c). 
	As to Claim 24: It recites, among other things, “heavy loads” (Emphasis added).  The term “heavy” is a relative expression, which can be interpreted subjectively absent any guidance, explanation or definition from the present specification.  Yet, the instant specification does not define or provide any guidance to understand the meaning of "heavy” (see, for example, paragraphs [0079] and [0098] of applicants’ published application, i.e., US PG PUB 2020/0399442).  Thus, it is not clear what constitutes “heavy loads” as recited in the claim.  
	It is further noted that since claims 3-12 and 21-23 are directly or ultimately depend from claim 1, they are rejected along with claim 1 because they incorporate all the limitations of claim 1, including those that are indefinite for the reasons set forth above.
	Accordingly, the scope of these claims is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sevignon et al. (WO 2013/087657; utilizing US 9,751992 as its English equivalent).  
It is noted that WO 2013/087657 is used for date purposes only, and all column, line numbers listed below refer to its English equivalent, namely, US 9,751,992, since WO 2013/087657 is in French.  
	The claims are directed to a rubber composition based on at least one diene elastomer, a reinforcing filler predominantly comprising a filler covered at least partially by silica and a crosslinking system, wherein the dispersion of the filler in the elastomeric matrix has a Z score greater than or equal to 70, and wherein the composition is devoid of agent for coupling the filler with the elastomer.  The clamed term “predominantly” is broadly interpreted to include more than 50 % of the filler covered at least partially by silica. 
	As to Claims 1-12 and 21-24: Sevignon et al. teach a rubber composition based on at least one diene elastomer, a reinforcing filler comprising a carbon black filler, a crosslinking system, the dispersion of the filler in an elastomeric matrix having a Z score of greater than or equal to 70 (Col. l0, lines 39-45, and see also abstract), wherein the composition is used in finished or semi-finished products/articles and tire treads, wherein the tires are intended to equip vehicles carrying heavy loads and running at sustained speed (Col. 1, lines 10-30 and Col. 16, lines 45-55).  Since Sevignon et al. teach that carbon black may be the only filler present (see, for example, Col. 10, lines 39-45), it meets the claimed limitation “predominantly” which include 100 % of filler, more than 60 % of filler and more than 90% of filler present in the reinforcing filler.  Sevignon et al. also teach the addition of coupling agent as an optional ingredient but not required (see, for example, Col. 13, lines 53-60) (which meets the claimed limitation “wherein the composition is devoid of agent for coupling the filler with the elastomer).  Moreover, Sevignon et al. teach that the carbon black may be mixed with other fillers, including carbon black and silica (Col. 1, lines 10-20 and Col. 9, line 45-Col. 10, line 67).  Lastly, Sevignon et al. disclose using the carbon black and silica in a total amount of 20-200 phr for reinforcement purposes (Col. 10, lines 45-65) and the diene elastomers include, for example, natural rubber (Col. 8, lines 10-30). 
	However, Sevignon et al. do not mention carbon black being covered at least partially by silica with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  They also do not mention the particular amount of the carbon black being covered at least partially with silica as required by claim 5.
	Nevertheless, Sevignon et al. do disclose the use of 20-80 phr of any carbon black fillers, including, among other things, carbon blacks partially or completely covered with silica, in the rubber composition for tire tread (Col. l0, lines 39-67, and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art select the carbon black partially or completely covered with silica as one of the carbon black fillers and use them at an optimum or workable amount, inclusive of those claimed, in the rubber composition, with a reasonable expectation of successfully using the same for tire treads as suggested by Sevignon et al.
	As to Claim 13: Sevignon et al. disclose adding 2-25 phr of plasticizing oil to provide plasticizing properties to the rubber composition for tire treads (Col. 2. lines 1-16 and lines 62-65), which overlap with the claimed less than 15 phr of plasticizing agents.  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the plasticizing oil in the rubber composition, with a reasonable expectation of successfully providing the same with desired plasticizing properties for tire treads as suggested by Sevignon et al.  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 

14.	Claims 1-13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/060857 (hereinafter referred to as “WO ‘857”; utilizing US 10,059,833 as its English equivalent).
	It is noted that WO 2013/060857 is used for date purposes only, and all column, line numbers listed below refer to its English equivalent, namely, US 10,059,833, since WO 2013/060857 is in French.  
	As to Claims 1-12 and 21-24: WO ‘857 teaches a rubber composition based on at least one diene elastomer, a reinforcing filler comprising a carbon black, a crosslinking system, the dispersion of the filler in the elastomeric matrix having a Z score of greater than or equal to 70 (see abstract), wherein the composition is used in finished or semi-finished products/articles and tire treads, wherein the tires are intended to equip vehicles carrying heavy loads and running at sustained speed (Col. 1, lines 14-30, and see also claims 11 and 12 of WO ‘857).  Since WO ‘857 teaches that carbon black may be the only filler present (see, for example, Col. 9, lines 65-67), it meets the claimed limitation “predominantly” which include 100 % of filler, more than 60 % of filler and more than 90% of filler present in the reinforcing filler.  WO ‘857 teaches the addition of coupling agent as an optional ingredient but not required (see, for example, Col. 13, lines 15-30) (which meets the claimed limitation “wherein the composition is devoid of agent for coupling the filler with the elastomer).  Moreover, WO ‘857 teaches that the carbon black may be mixed with other fillers, including carbon black and silica, wherein the carbon black and silica may be used in an amount of 20-220 phr (Col. 9, line 65-Col. 7, line 67).  Lastly, WO ‘857 discloses that the diene elastomers used include, for example, natural rubber (Col. 8, lines 10-65). 
	However, WO ‘857 does not mention carbon black being covered at least partially by silica with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  It also does not mention the particular amount of the carbon black being covered at least partially with silica as required by claim 5.
	Nevertheless, WO ‘857 do disclose the use of 20-80 phr of any carbon black fillers, including, among other things, carbon blacks partially or completely covered with silica, in the rubber composition for tire tread (Col. l0, lines 39-67, Col. 11, lines 1-30, and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art select the carbon black partially or completely covered with silica as one of the carbon black fillers and use them at an optimum or workable amount, inclusive of those claimed, in the rubber composition, with a reasonable expectation of successfully using the same for tire treads as suggested by WO ‘857.
	As to Claim 13: WO ‘857 disclose adding 2-50 phr of a plasticizing resin to provide plasticizing properties to the rubber composition for tire treads (Col. 2, lines 5-65), which overlap with the claimed less than 15 phr of plasticizing agents.  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable amount of the plasticizing resin in the rubber composition, with a reasonable expectation of successfully providing the same with desired plasticizing properties for tire treads as suggested by WO ‘857.  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 

Correspondence
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764